NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SATISH SHETTY,                                  No. 14-55790

                Plaintiff-Appellant,            D.C. No. 2:13-cv-03483-BRO-
                                                MAN
 v.

SELENE FINANCE LP, a Delaware                   MEMORANDUM*
Limited Partnership; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                 Beverly Reid O’Connell, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Satish Shetty appeals pro se from the district court’s judgment dismissing

his action alleging federal and state law claims relating to a mortgage loan on real

property transferred to him by the borrower. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state a claim under Federal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Rule of Civil Procedure 12(b)(6), and we may affirm on an basis supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Shetty’s action was proper because Shetty failed to allege facts

sufficient to show that he has standing to prosecute claims on behalf of the third-

party borrower. See Sprint Commc’ns Co. v. APCC Servs., Inc., 554 U.S. 269,

273-74, 89-90 (2008) (elements of Article III standing; prudential standing requires

that a party must assert its own legal rights and may not assert the legal rights of

another).

      The district court did not abuse its discretion by denying Shetty leave to file

a Fourth Amended Complaint because amendment would be futile. See Lopez v.

Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (setting forth standard of

review and explaining that leave to amend can be denied if amendment would be

futile); see also Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (a

district court’s discretion to deny leave to amend is particularly broad when it has

afforded plaintiff one or more opportunities to amend).

      To the extent Shetty is challenging the district court’s order as the

representative of a trust, the appeal is dismissed because Shetty, as a non-attorney,

“has no authority to appear as an attorney for others than himself.” C.E. Pope

Equity Trust v. United States, 818 F.2d 696, 697-98 (9th Cir. 1987).

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                    14-55790
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as without merit Shetty’s contention regarding ineffective

assistance of counsel.

      AFFIRMED.




                                         3                                   14-55790